Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-8, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/8/22.
Claim Rejections - 35 USC § 112
Claim 14,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, states “ the temporary attachment to the wall (12) is at an interior of the wall (12) or an outer surface of the integral portion (18) of the main shaft (18)’.  This contradicts the independent claim 9, which defines the non-integral portion (21) (18) being bent and temporally attached to the wall (12).  These 2 limitation appear to have a mistake?  The temporary attachment is shown on the outside of the wall (12) which makes sense for claim 9.  Claim 14, attempts to make this temporary attachment to the interior of the wall (12) which does not make sense.  Its possible that there are two different temporary connection? One on the inside one on the outside?      
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-17,19,20, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duncan (USPN 4,043,478).
With respect to claim 9, Duncan shows a disposable beverage cup comprising: a non-removable straw; a sanitary seal (13) or cover; and a cup body, the cup body having a base (11), wall (12), and rim (shown not labeled), the cup body configured to retain liquid; and the wall (12) connecting the base (11) and the rim (shown not labeled) and defining an interior of the disposable beverage cup, the interior configured to hold the retained liquid; wherein the non-removable straw comprises a main shaft (18), a base end (19), and a rim end (23), the base end (19) having one or more holes through which the retained liquid can be drawn from the base end (19) through the main shaft (18) and to the rim end (23) through suction at the rim end (23); the main shaft (18) having an integral portion (18) and non-integral portion (21), the integral portion (18) and the non-integral portion (21) being contiguous portions of the non-removable straw; the integral portion (18) integrated with the wall (12) of the cup body; the non-integral portion (21) being bent and temporally attached (@14,17) to the wall (12) or an outer surface of the integral portion (18) of the main shaft (18); and the rim end (23) sealed, closed, or protected by the sanitary seal (13) or cover (13).
With respect to claim 10, Duncan shows wherein the temporary attachment (14) to the wall (12) is to an outer surface of the wall (12).
With respect to claim 11, Duncan shows wherein the sanitary seal (13) or cover is a sanitary guard, the sanitary guard covering a rim end (23) of the non-integral portion (21) of the main shaft of the non-removable straw.
With respect to claim 12, Duncan shows wherein the sanitary guard is attached to the wall (12) sufficient to cause the temporary attachment of the rim end (23) of the non-integral portion (21) to the wall (12) or the outer surface of the integral portion (18) of the main shaft (18).
With respect to claim 13, Duncan shows wherein the sanitary guard  (13) is configured, when detached sufficient for the straw to be released from the temporary attachment, to indicate that the sanitary guard has been tampered with. (seals 14 are broken, indicating the package has been tampered with)
	With respect to claim 14, Duncan shows wherein the temporary attachment (7) to the wall (12) is at an interior of the wall (12) or an outer surface of the integral portion (18) of the main shaft (18) of the non-removable straw. (see 112 rejection)
	With respect to claim 15, Duncan shows wherein the rim (shown not labeled) is rebated at a rebated portion, the rebate from a plane intersecting an outer edge of the rim (shown not labeled) of the disposable beverage cup, the rebated portion coinciding with a location of a bend of the non-removable straw such that a top-bend-height portion of the bend of the straw, relative to the plane, is between minus one and positive three millimeters. ( a visual estimate base on a flattened/bent straw is less then 3mm) see fig. 4 and fig. 1)
	With respect to claim 16, Duncan shows wherein the rim (shown not labeled) of the cup body of the disposable beverage cup is configured to accept (this is interpreted as a functional language precursor) a lid that is heat-sealed to the rim.  (the reference is fully capable of meeting this functional limitation)
	With respect to claim , Duncan shows wherein the lid  (still functionally claimed) to be accepted is a heat-sealed flexible plastic, the heat-sealed flexible plastic enabled to seal the rim (shown not labeled) through a rebated section, the rebated section at the bend of the straw such that a top-bend-height portion of the bend of the straw is within minus one and one millimeter of a plane intersecting an outer edge of the rim (shown not labeled) of the disposable beverage cup. (again this lid is claimed in a functional manner and the reference is capable of meeting the function) 


    PNG
    media_image1.png
    542
    708
    media_image1.png
    Greyscale

With respect to claim 19, Duncan shows wherein the non- removable straw (18) shares, at an outer surface of the integrated portion (18) of the main shaft (18) of the non-removable straw, a portion of the wall (12).
	With respect to claim 20, Duncan shows wherein the portion of the wall (12) at which the non-removable straw (18) shares the outer surface of the integrated portion of the main shaft (18) extends, without interruption, from the rim (shown not labeled) of the cup body to the base (11) of the cup body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, is rejected under 35 U.S.C. 103  as being unpatentable over Duncan in view of Guillaume (US Pub No 2007/0170188)
	Duncan discloses the invention substantially as claimed.   
However Duncan does not disclose the rim and the wall both having a straw relief configured to accept a portion of a second non-removable straw of another disposable beverage cup that is similarly-shaped or identically-shaped to the disposable beverage cup when the other disposable beverage cup is placed within the interior of the disposable beverage cup.. 
	Guillaume teaches a straw relief (24) in the same field of endeavor for the purpose of improved stacking.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a straw relief to the rim and wall of Duncan as taught by Guillaume in order to allow for easier stacking and less jamming of stacked cups. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736